﻿I should like first to offer Mr. Lusaka my sincere congratulations on his election to the presidency of the thirty- ninth session of the General Assembly. I assure him of the full co-operation of the Danish delegation in performing the duties of his high office.
330.	Furthermore, it gives me great personal pleasure to extend a most cordial welcome to Brunei Darussalam as the newest Member of the United Nations.
331.	The international situation today represents a disheartening picture. We are witnessing a lack of progress in the dialogue between East and West in the crucial area of arms control and disarmament. The global problems of hunger, poverty and the violation of human rights remain serious. Regional conflicts have deteriorated into open military fighting. Perhaps the only reason for keeping some optimism alive is the fact that the growth in international communications gradually makes people aware that we live in one world and ultimately share a common future.
332.	The real and urgent challenge of today is to organize the international community in a way that compels us all to face the fundamental issues confronting mankind. The world has become too small for antagonism and confrontation. Differences and conflicts of interest must be resolved through compromise and co-operation.
333.	The relationship between the United States and the Soviet Union is a fundamental factor in the environment of international politics. This past summer's great disappointment was the lack of sincerity in bringing about negotiations aimed at preventing an arms race in outer space. Earlier, the Soviet withdrawal from the negotiations on intermediate-range nuclear forces and the strategic arms reduction talks interrupted the serious efforts aimed at achieving security at a lower level of armaments. But problems are not solved by turning one's back to them.
334.	In this negative atmosphere, it is extremely important that efforts to turn developments in a more positive direction have been made in the dialogue between East and West at the collective level. In NATO we have thoroughly examined East- West relations in the light of the experiences of the 1970s and the challenges of the 1980s and with the aim of creating a more constructive dialogue. In our declaration from the meeting in May in Washington we reconfirmed the priorities and aims of the Alliance. Thus, despite severe set-backs in recent years for the policy of detente, the Alliance has not given up hope. In fact, efforts to seek dialogue and cooperation will be intensified as part of a long-term policy to bring about genuine detente and stability. The President of the United States, when he spoke in the Assembly yesterday, very clearly reaffirmed the United States commitment to this policy, and we very much hope that the Soviet Union will respond positively to that statement.
335.	Our policy undoubtedly corresponds closely to the hopes and aspirations of all people in West and East alike. It also corresponds closely to the conditions that must be met if the individual countries on both sides of the present dividing line in Europe are to enjoy fully the privilege of expressing their interests and pursuing them in co-operation with others. The principal aim is to strengthen peace and deepen co-operation between East and West. In the short term, a more modest aim is to reach a situation in which both sides have more to gain from co-operation than from confrontation. The Danish Government is ready to contribute actively towards the attainment of this aim.
336.	The Danish Government values highly the possibilities for common action which flow from the multilateral process initiated by the Final Act of the Conference on Security and Co-operation in Europe, signed at Helsinki on 1 August 1975. The years have also demonstrated the value of the Conference process as a framework for dialogue. This process represents to all the participating States, big and small, an opportunity and an obligation: an opportunity for all to launch their ideas and values into the discussion about the future of Europe; an obligation to seek results through consensus.
337.	This year, the process has acquired a new important dimension, the Conference on Confidence- and Security-building Measures and Disarm-ament in Europe, meeting at Stockholm, with the task of establishing a set of militarily significant, verifiable confidence- and security-building measures covering the whole of Europe. It is our hope that the Conference will be able to work out concrete measures to strengthen confidence between East and West and thus consolidate the commitments under the Charter of the United Nations and the Helsinki Final Act concerning the renunciation of force.
338.	We are also looking forward to the CSCE expert meeting on human rights at Ottawa next spring. We trust that the meeting will contribute to the promotion of the human dimension of the Helsinki Final Act.
339.	Last year, a record total of 63 resolutions concerning disarmament was adopted by the General Assembly. Unfortunately, this impressive number of resolutions has not had much impact in terms of concrete disarmament measures. The Conference on Disarmament, meeting at Geneva, has dealt intensively with many questions which my Government regards as high-priority issues, such as a comprehensive and effective ban on chemical weapons. The course of these negotiations has so far been discouraging.
340.	We urge all parties to show good will and flexibility and to work together in an effort to solve some of the high-priority questions, including an agreement on a comprehensive test ban and the question of preventing an arms race in outer space.
341.	Nuclear disarmament remains the issue of the highest priority. At the bilateral level, the United States and the Soviet Union have conducted negotiations on mutual reductions of strategic nuclear arms. It is regrettable that these negotiations have been discontinued. It is the view of the Danish Government that they must be resumed without delay.
342.	The negotiations between the United States and the Soviet Union on intermediate-range nuclear forces, negotiations which have also been discontinued, are of special concern to us. Instead of a negotiated correction of the imbalance created by the Soviet deployment of additional SS-20 missiles, a situation has been created which has led to further deployment of intermediate-range nuclear missiles in Europe. The Danish Government sincerely hopes that negotiations will be resumed without pre-conditions or delay.
343.	In an effort to halt the continued build-up of nuclear weapons, the Danish Government supports the idea that the nuclear-weapon States should agree to a verifiable freeze on all types of nuclear weapons and their delivery vehicles as a basis for negotiations on a build-down, taking into account the security interests of all States. In this context, I should like to repeat from my statement at the thirty-eighth session, that the Danish Government supports all realistic efforts to establish nuclear-weapon-free zones in conformity with the provisions of the Final Document of the Tenth Special Session, devoted to disarmament .
344.	We can, and must, achieve measures of nuclear disarmament. But this does not mean that we should simply accept the present situation in the area of conventional arms. Quite apart from the possibility of conventional war itself and the risk of escalation, in certain circumstances, into nuclear war, if the diversion of resources to development is to mean anything at all, then most of these resources must come from expenditure on conventional arms and armed forces, which accounts for four fifths of present military spending.
345.	For all those and other reasons, we hope that the study which the Secretary-General has submitted to the General Assembly on all aspects of the conventional arms race and on disarmament relating to conventional weapons and armed forces will be a first step towards effective measures of conventional disarmament, which will complement measures of nuclear disarmament. I wish to express my gratitude to the Group of Experts for their endeavours, which resulted in a study adopted by consensus.
346.	The conflicts in the Middle East still give rise to considerable concern. During the past year there has been little substantive progress towards a peaceful settlement of the problems of that war-tom region. The Danish Government calls upon all parties concerned in each conflict to recognize that their maximum aims are unattainable and that negotiations between them are the only way to achieve peace.
347.	The fundamental and longest-lasting conflict in the Middle East is the Arab-Israeli dispute. The Palestinian problem is the core of this conflict; and a solution to the Palestinian question remains a prerequisite for an Arab-Israeli settlement, which can be achieved only through direct negotiations between all parties concerned. Although we do not want to prejudice the outcome of such negotiations, the Danish Government has often stated its belief that a lasting settlement of the Arab-Israeli conflict must take account of both the right to existence and security of all States in the region, including Israel, and the right of the Palestinian people to self-determination.
348.	However, regrettably, it is becoming ever clearer that the existing situation is detrimental to the building of the confidence necessary for the peace process. It is crucial that the Israeli Government put an end to its policy of establishing settlements in the occupied territories, in order to preserve the principle of exchanging territory for peace, on which Security Council resolution 242 (1967) is based. It is equally important that all parties apply the principle of non-recourse to the threat or use of force.
349.	The Danish Government commends the achievements of the Lebanese Government of National Unity towards an improvement of the security situation in Lebanon, and its efforts towards national reconciliation. It is our firm belief that the international community still has an important role to play in the restoration of Lebanon's independence, sovereignty, unity and territorial integrity. Any durable settlement in Lebanon would also require the withdrawal of all foreign forces from Lebanese territory.
350.	The continued conflict between Iran and Iraq poses a very serious threat to the stability of the whole Gulf region. Human suffering on both sides has been shocking, and despite numerous international mediation offers no peaceful solution is in sight. I wish to express again my Government's appreciation to the Secretary-General for obtaining the commitment of both parties not to attack civilian targets, and I encourage the Secretary-General and his Special Representative to continue their efforts to bring an end to this tragic conflict. Since the beginning of the war, Denmark has pursued a policy of impartiality and has continuously advocated a peaceful settlement based on negotiations, it goes without saying that we strongly condemn any use of chemical weapons in this or any other conflict. We also call upon both parties to comply with the principles and provisions of international humanitarian law in armed conflicts.
351.	A glimmer of hope for the future of southern Africa arose earlier this year. At Lusaka, an under-standing was reached on 16 February between Angola and South Africa on the withdrawal of South African troops from southern Angola. At Nkomati, an Agreement on Non-Aggression and Good Neighbourliness was signed on 16 March by Mozambique and South Africa , which seemed to imply that South Africa was finally abandoning the policy of destabilization of the countries neighbouring it. Hopes were raised that these agreements would contribute to peace and stability in the region, and more specifically to early progress towards independence for Namibia.
352.	Regrettably, it now seems that the hopes were raised too high. There is imminent danger of a return to the deadlocked position which characterized the negotiating process last year. South Africa has sus-pended the withdrawal of its troops from Angola and continues its illegal occupation of Namibia. Whereas SWAPO has reconfirmed its commitment to the United Nations plan for Namibia's transition to independence, South Africa continues to lay down extraneous conditions for its co-operation in the implementation of the plan. The Danish Government remains convinced that the Namibian people must, without delay, be given the opportunity to decide their own future through free and fair elections, under United Nations supervision and control, in conformity with Security Council resolution 435 (1978).
353.	In South Africa itself the fundamental elements of the apartheid system remain. The new South African Constitution has in no way changed the deplorable fact that the great majority of South Africans are still denied basic human rights and fundamental freedoms. The effective boycott of the recent elections by the so-called Coloureds and Asians clearly showed the solidarity of those groups with the black majority and their aspirations for basic human rights for all, without distinction of any kind such as race or colour. The repressive measures undertaken by the South African authorities against those who were active in the boycott are clear evidence that the so-called constitutional reforms are nothing but an attempt to consolidate the apartheid system.
354.	Peace and stability will not come to southern Africa as long as the apartheid system is maintained. The Danish Government remains convinced that the international pressure on South Africa must be increased and made more effective. The South African Government must not be given any illusion that the world community will settle for anything less than Namibia's early independence and the eradication of the apartheid system.
355.	In defiance of the overwhelming majority of the States Members of the United Nations, Soviet military forces have remained in Afghanistan, thus violating the territorial integrity of an independent State, maintaining the threat to the stability of the South-West Asian region and imposing a serious strain on the international climate and a heavy burden on neighbouring Pakistan and Iran. The latest Soviet military attempt to bring the popular resistance movement under control has added dramatically to the sufferings of the already hard-tried civilian population. We are seeing a further increase of international concern for the humanitarian aspects of the situation. To my Government's call for withdrawal of the Soviet forces and recognition of the right of the Afghan people to self-determination is added the hope that international relief organizations, including UNHCR and the International Red Cross, will be given working conditions that will enable them to alleviate the plight of the civilian population.
356.	My Government is deeply concerned over the situation in Kampuchea, which is comparable to that in Afghanistan. I reiterate the appeal for a comprehensive political settlement that would secure complete withdrawal of all foreign forces; the right of the Kampuchean people to determine its own destiny through free elections, supervised by the United Nations; respect for the independence and neutrality of Kampuchea; and a commitment by all States to refrain from interfering in Kampuchea's internal affairs.
357.	Denmark has noted with satisfaction the moves towards democracy that are taking place in various Latin American countries. We hope and believe that this process will lead to full respect for human rights and fundamental freedoms in all countries of Latin America.
358.	The Danish Government is gravely concerned at the present tense situation in Central America. Just and durable solutions to the centuries-old social and economic injustices and oppression cannot be achieved by military means. The only path to just and durable solutions lies in regional political cooperation and respect for the fundamental principles of non-interference and the inviolability of national frontiers. This goal can be attained only through economic and social reforms and a more equitable distribution. It is of overriding importance that all the conflicts in Central America be settled by peaceful means, through negotiation. All parties directly or indirectly involved in those conflicts should therefore show the greatest possible restraint.
359.	My Government fully supports the peace efforts of the Contadora Group and regards the elaboration of the Contadora Act on Peace and Cooperation in Central America [see A/39/562] as an encouraging development. I hope that the forthcoming meeting at San Jose of the Ministers for Foreign Affairs of the European Community, Spain and Portugal and their counterparts from the countries of Central America, as well as of the Contadora Group, will contribute to a successful outcome of those peace efforts.
360.	International awareness of human rights has emerged, and a body of international human rights law has been adopted. A global human rights conscience exists. It is for States to respect human rights and to ensure that respect under responsibility not only to their citizens but also to the international community and international law. Nevertheless, these standards continue to be violated in almost every part of the world. 
361.	There are no easy solutions to human rights problems. One important aspect in our efforts to improve the human rights situation is the imperative necessity of achieving global accession to global instruments and to their implementation machinery in its totality, as well as the political will to abide by the decisions, recommendations and views of international institutions established to safeguard human rights.
362.	In spite of the results achieved in the field of standard setting, it is still necessary to improve the protection of human rights in international law. The vicious practice of torture and summary or arbitrary executions are but two examples of flagrant human rights violations where international efforts are required. My Government warmly welcomes the draft convention against torture and other cruel, inhuman or degrading treatment or punishment, submitted by the Commission on Human Rights. It is hoped that the lengthy and exhaustive deliberations belong to the past, so that the compromise text before us may be adopted during the present session of the General Assembly with effective and mandatory implementation provisions. My Government is also prepared to support steps to extend and strengthen the mandate of the Special Rapporteur on summary or arbitrary executions.
363.	The Danish Government remains firmly convinced that ideological, religious and cultural differences in the world should not prevent the universal and homogeneous application of human rights standards. We therefore sincerely hope that this session of the General Assembly will see a return to the consensus it established last year on the Programme of Action for the Second Decade to Combat Racism and Racial Discrimination 
364.	In addition to the immediate sufferings caused by violations of human rights, such violations tend to generate refugee problems. Despite an encouraging trend during the past year, voluntary repatriation under safe conditions is still a possibility for very few refugees. Resettlement in third countries remains the only remedy for far too many. Denmark remains committed to participating in international resettlement programmes in a spirit of international burden- sharing.
365.	The Danish Government attaches great importance to the involvement of the United Nations in promoting full equality between men and women. The World Conference to Review and Appraise the Achievements of the United Nations Decade for Women, to be held next year at Nairobi, will provide an opportunity for reviewing achievements so far and for setting out strategies for the future. Likewise, we welcome the concern of the United Nations, through the International Youth Year, 1985, for the increased participation of young people in the development of society.
366.	The international economic situation in the early part of this decade showed a grim picture. It was not until last year that we experienced a first— although fragile—economic upswing in many of the industrialized countries. This year has proved that our cautious optimism then was not wishful thinking. Although the economic growth rates vary considerably among nations, the general trend is a positive one; clearly, economic recovery is now under way.
367.	The task before us is to consolidate and strengthen this development. To achieve this goal, we must also address the serious problems which continue to present obstacles to economic growth in large parts of the world, in particular in many developing countries. It is a shared responsibility that ways be found to promote economic development in the third world and among the large populations who have experienced a reduction of per capita income and for whom the concept of recovery has until now remained an abstract idea.
368.	The United Nations is a unique forum for a thorough debate on the increasingly interrelated components of the world economy. It is the Danish Government's hope that this session of the General Assembly will make a real contribution to the achievement of consensus with regard to the ways and means of reaching the goals set out in the Charter of the United Nations in the economic and social areas.
369.	In spite of the enormous needs of developing countries, official development assistance has stagnated during the last few years. Certain donor countries have moved closer to or—like Denmark— have exceeded the 0.7 per cent target, but most are still! far from reaching it. In the present situation, it is more than ever necessary that donor countries live up to their commitment to expand official development assistance. This would also lead to more equitable international burden-sharing. Particular emphasis should be placed on assistance to the poorest and least developed countries. More development assistance resources should be used for production and employment-generating activities, especially in the agricultural sector.
370.	Notwithstanding the amount of foreign assistance, it is a prerequisite for development that the recipient countries pursue effective economic policies aimed at mobilizing domestic resources and channelling them to efficient and productive use. This may not always have been the case. We have seen examples of artificially high exchange rates and distorted price structures within the agricultural field, with negative effects on production and development. It is crucial to the political and practical ability of donor countries to maintain and expand their assistance that development efforts are not hampered by such policies.
371.	The International Development Strategy for the Third United Nations Development Decade is one of the most ambitious and comprehensive action plans formulated by the United Nations system. Regrettably, the accomplishments have so far fallen short of the expectations for the decade. We urge all countries to renew their efforts during the final phase of review and appraisal, in order that this may lead to reinforced national and international commitments to achieve the goals of the International Development Strategy.
372.	The initiative taken by the Secretary-General on behalf of the African countries has increased the awareness of the donor community concerning the urgent need to assist those countries in alleviating their acute problems. Almost all African countries are suffering, and the situation in many sub-Saharan countries can only be described as disastrous. Emergency measures are necessary as a supplement to longer-term efforts to secure the sound functioning of the African economies.
373.	Danish development co-operation with the African countries has always been particularly intensive. In fact, last year no less than 53 per cent of our bilateral development assistance, as well as a considerable portion of our assistance through multilateral and humanitarian organizations, went to African countries. We stand ready further to strengthen our co-operation with those countries.
374.	The consistent support of my country for the development activities of the United Nations family is well known. This year the Danish contribution to UNDP will amount to approximately $40 million, which is considerably more than in 1983. However, similar efforts are necessary on the part of other donors to improve further the financial basis of the Programme and at the same time secure more equitable burden-sharing between donors. It is my hope that such a development will be furthered by the revitalizing process of UNDP, which is now under way.
375.	The work of UNICEF is followed with great interest by the Danish public. As a new member of the Executive Board, we hope to contribute constructively to the work of this important body. The child survival revolution launched by UNICEF in 1983 has gained widespread and well-deserved support among potential donor countries, developing countries and international organizations.
376.	Finally, a word on an important international conference which took place this year-—the International Conference on Population, held at Mexico City from 6 to 14 August. That Conference confirmed that the interrelationship between poverty and rapid population growth has gained increased recognition by the international community. My Government is confident that the recommendations of the Conference and the Mexico City Declaration on Population and Development will provide a solid basis for further progress in the implementation of the World Population Plan of Action.
377.	In this respect, I find it most important that family planning is now considered a basic human right and that such activities should be pursued with full respect for the free choice of individuals and couples.
378.	It is a primary objective of the Danish Government to work for the strengthening of the United Nations and its specialized agencies and to help to create conditions in which the bodies of the Organization may most effectively perform the functions entrusted to them.
379.	When, as we hope, Denmark becomes a member of the Security Council beginning on 1 January 1985, we will approach the task humbly and with great respect for the responsibility resting upon us. Our foremost endeavour will be to help to provide the Council with that fundamental authority which can only come from unanimity among all its members.
380.	In my previous statements before the General Assembly, I—like most of my colleagues—have included a section on my Government's commitment to the purposes and principles set forth in the Charter of the United Nations and the great merits of the Organization, which, in its universality, is the unique forum for co-operation among all sovereign States of the world. I have omitted that section this year. In dealing with the many issues of world affairs, I have involuntarily emphasized the role of the United Nations in relation to each of them. Can there be a more significant and more sincere affirmation of the real relevance of the United Nations?
